ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
R.L. Persons Construction, Inc.              )      ASBCA No. 60121
                                             )
Under Contract No. W912EQ-13-C-0001          )

APPEARANCES FOR THE APPELLANT:                      Matthew W. Willis, Esq
                                                    S. Leo Arnold, Esq.
                                                     Ashley & Arnold
                                                     Dyersburg, TN

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Ann M. Bruck, Esq.
                                                    Edward J. McNaughton, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Memphis

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: June 26, 2018


                                                  JAMES R. SWEET
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60121, Appeal ofR.L. Persons
Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals